Exhibit 10.26

 

Notice of Grant of Stock Options &

Signature Page to the Option Agreement

 

 

 

SITEL Corporation

 

 

ID: 47-0684333

 

 

111 South Calvert Street, Suite 1900

 

 

Baltimore, Maryland 21202

 

 

(410) 246-1505

 

 

 

Option Number:

 

 

Plan:

 

 

ID:

 

 

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

 

Optionee:

 

 

Number of Option Shares:

 

 

Grant Date:

March 14, 2002

 

Option Exercise Price:

$2.765

 

Latest Expiration Date:

March 14, 2012

 

The date or dates on which the option becomes exercisable is governed by Section
3 of the Option Agreement, subject to additional terms and conditions set forth
in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

 

 

 

Vice President and Treasurer, SITEL Corporation

 

Date

 

 

 

 

 

 

[Optionee]

 

Date

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(Incentive Stock Option)

 

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

 

1.             Grant of Option.  The Company hereby grants to Optionee an
Incentive Stock Option (the “Option”) to purchase, up to and including in the
aggregate, that number of shares of voting common stock of the Company, with a
par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

 

2.             Option Exercise Price.  The Option Exercise Price represents the
Fair Market Value of a share of the Stock on the Grant Date as determined in
accordance with the Plan.

 

3.             When Option Is Exercisable.

 

(a)           Exercise of Option.  This Option shall become exercisable on March
14, 2009 (the “Normal Exercise Date”); provided however that the provisions of
Section 3(b) or 3(c), whichever is applicable, shall apply instead of the
provisions of this Section 3(a) if the event described in Section 3(b) or 3(c)
occurs.  Once this Option becomes exercisable, it shall remain exercisable until
expiration, cancellation, or termination of this Option. This Option may be
exercised during such period only in accordance with the other provisions of
this Option Agreement and the terms of the Plan. In no event may this Option be
exercised after the Latest Expiration Date.

 

(b)           Accelerated Exercise.  If both of the following performance goals
(the “Performance Goals”) are achieved by the Company as of any date prior to
the Normal Exercise Date, as determined by the Compensation Committee in its
sole discretion, then the provisions of this Section 3(b) shall apply instead of
the provisions of Section 3(a):

 

PERFORMANCE GOALS

 

(1)           Earnings Per Share Goal.  The Company achieves an annual earnings
per share equal to or exceeding Sixty Cents ($0.60) per diluted share (the “EPS
Goal”) as reported on the Company’s 10-K filed for any fiscal year ending after
the Grant Date; and

 

(2)           Share Price Goal.  The closing price for the Company’s Common
Stock as reported on the New York Stock Exchange throughout any consecutive
ninety calendar day period ending after the Grant Date equals or exceeds Fifteen
Dollars ($15.00) per share (the “Share Price Goal”).

 

If the Performance Goals are both achieved before the Normal Exercise Date, this
Option shall become exercisable on the latter of (i) the date that the Company
files its 10-K reporting financial

 

2

--------------------------------------------------------------------------------


 

results which meet or exceed the EPS Goal and (ii) the date that the Share Price
Goal is met (the “Accelerated Exercise Date”). Once this Option becomes
exercisable, it shall remain exercisable until expiration, cancellation, or
termination of this Option. This Option may be exercised during such period only
in accordance with the other provisions of this Option Agreement and the terms
of the Plan. In no event may this Option be exercised after the Latest
Expiration Date.

 

(c)           Change of Control.  If both of the following occur on any date
prior to the Normal Exercise Date and the Accelerated Exercise Date, as
determined by the Compensation Committee in its sole discretion, then the
provisions of this Section 3(c) shall apply instead of the provisions of
Sections 3(a) and 3(b):

 

(1) A change of control of the Company occurs, as defined in Section 13(b) of
the Plan; and

 

(2) The closing price for the Company’s Common Stock as reported on the New York
Stock Exchange equals or exceeds Twelve Dollars ($12.00) per share on the
effective date of such change of control of the Company (or on the trading day
immediately preceding such date, if such date is not a trading day).

 

If both (1) and (2) occur before the Normal Exercise Date and the Accelerated
Exercise Date, this Option shall become exercisable on the effective date of
such change of control of the Company (the “Change of Control Exercise Date”)
and the provisions of Section 13(b) of the Plan shall not apply to this Option. 
Once this Option becomes exercisable, it shall remain exercisable until
expiration, cancellation, or termination of this Option.  This Option may be
exercised during such period only in accordance with the other provisions of
this Option Agreement and the terms of the Plan.  In no event may this Option be
exercised after the Latest Expiration Date.

 

4.             Effect of Termination of Employment.

 

(a)           Prior to the Option Becoming Exercisable.

 

(1)           Termination of Employment For Any Reason Other Than Death or
Disability.  If, prior to the date on which this Option becomes exercisable
pursuant to Section 3, the employment of Optionee with the Company or any
Subsidiary terminates for any reason other than death or Disability, as
determined by the Compensation Committee in its sole discretion, then this
Option shall terminate earlier than the Latest Expiration Date immediately upon
such termination of employment.

 

(2)           Termination of Employment By Reason Of Death or Disability.   If,
prior to the date on which this Option becomes exercisable pursuant to Section
3, the employment of Optionee with the Company or any Subsidiary terminates by
reason of death or Disability, then this Option shall remain in effect as to a
prorated Number of Option Shares following such date of termination of
employment, and such prorated Number of Option Shares shall become exercisable
upon the earlier of the occurrence of the Normal Exercise Date, the Accelerated
Exercise Date,  or the Change of Control Exercise Date and shall remain
exercisable for a period of six (6) months following such date subject to
earlier expiration, cancellation, or termination of this option (but in any
event no later than the Latest Expiration Date), and any unexercised portion of
such prorated Number of Option Shares shall expire at the end of such six (6)
month period. This Option shall expire on the date of termination of employment
by reason of death or

 

3

--------------------------------------------------------------------------------


 

Disability as to the Number of Option Shares which is in excess of the prorated
Number of Option Shares.  The prorated Number of Option Shares shall be equal to
the Number of Option Shares granted pursuant to this Agreement multiplied by a
fraction, the numerator of which is the number of whole months (not greater than
84) which the Optionee has been employed by the Company or any Subsidiary since
the Grant Date and the denominator of which is eighty-four (84).  Any exercise
of the prorated Number of Option Shares pursuant to this Section 4(b) when they
become exercisable following Optionee’s death shall be made only by the deceased
Optionee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Committee, unless the deceased Optionee’s Will
specifically devises such Option, in which case such exercise shall be made only
by the beneficiary of such specific devise.  If a deceased Optionee’s personal
representative or the beneficiary of a specific devise under such deceased
Optionee’s Will is entitled to exercise any Option pursuant to the preceding
sentence, then such representative or beneficiary shall be bound by all of the
terms and provisions of the Plan and the applicable Option Agreement which would
have applied to the deceased Optionee.

 

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

 

(b)           After the Option Becomes Exercisable.  If this Option is then in
effect and has become exercisable as described in Section 3 as of the date
Optionee’s employment with the Company or any Subsidiary terminates for any
reason, then Optionee shall be permitted to exercise this Option at the same
times set forth in Section 3 of this Option Agreement and subject to the same
conditions as would have been applicable under this Option Agreement had the
Optionee continued to be employed by the Company or any Subsidiary.

 

5.             Manner of Exercise.  As to any portion or all of this Option
which is then exercisable, this Option shall be exercised by Optionee delivering
all of the following to the Company prior to the expiration, cancellation or
termination of this Option:  (a) a written notice of exercise duly signed by
Optionee, in the form provided by the Company; and (b) a certified or cashier’s
check (or other form of payment which is satisfactory to the Company in its sole
discretion) representing full payment of the Option Exercise Price for the
shares of Stock being purchased.  Optionee acknowledges that before any shares
will be delivered to Optionee pursuant to exercise of this Option, provision
must be made for the satisfaction of all requirements, if any, for withholding
taxes, either by the Optionee paying to the Company the amount of withholding
taxes or, if the Company consents, by withholding from the shares issued to
Optionee the number of shares having a value equal to the withholding taxes due.

 

6.             Non-Transferability.  This Option may not be transferred in any
manner otherwise than by Will or the laws of descent and distribution, and may
be exercised during the lifetime of the Optionee only by the Optionee or his or
her legal representative.  The terms of this Option Agreement shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

 

4

--------------------------------------------------------------------------------


 

7.             Subject to Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof.  Optionee accepts this Option subject to all the terms and provisions
of the Plan.   Optionee agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Committee upon any questions arising under
the Plan or this Option Agreement.

 

8.             No Rights as Shareholder.  Optionee shall have no rights as a
shareholder in respect of shares of Stock as to which this Option shall not have
been duly exercised and all payments and other deliveries therefor made as
provided in Section 5 and shall have no rights with respect to such shares of
Stock which are not expressly conferred by the Plan.

 

9.             No Right to Continued Retention as Employee.  Nothing in this
Option Agreement shall confer or be deemed to confer upon Optionee the right to
continue in the employ of the Company or any Subsidiary which employs Optionee
or affect the right of the Company or any Subsidiary which employs Optionee to
terminate the employment of Optionee with or without cause.

 

10.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nebraska, without reference to the conflict of
laws principles of such State.

 

11.           Venue.  With respect to any claim arising out of this Option,
Optionee hereby (a) irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nebraska and the United States District Court located in
the City of Omaha, Nebraska; (b) irrevocably waives any objection which Optionee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to this Option Agreement brought in any such court and
irrevocably waives any claim that such suit, action or proceeding is brought in
an inconvenient forum; and (c) irrevocably waives the right to object, with
respect to such claim, suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over Optionee.

 

12.           Waiver.  Nothing in the Plan or in the Optionee’s contract of
employment shall be construed as giving Optionee a right to be designated for
participation in the Plan or to receive, or be considered for, an option under
the Plan.  Options granted pursuant to the Plan and this Agreement are
voluntarily granted by the Company, and Optionee has no legal claim to continued
grants of such options.  The Company may amend or terminate the Plan at any
time.  Neither an option nor the shares to which it relates shall be pensionable
for any purpose.  The rights and obligations of Optionee under the terms or
conditions of his or her office or employment shall not be affected by
Optionee’s participation in the Plan or any right Optionee may have to
participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract insofar as those rights arise, or may arise, from Optionee
ceasing to have rights under, or be entitled to exercise this Option or any
other option under, the Plan as a result of such termination or from the loss or
diminution in value of such rights or entitlement.  If necessary, Optionee’s
terms of employment shall be varied accordingly.

 

13.           Severability.  If a provision of this Option is or becomes invalid
in whole or in part or if there is an omission in this Option, the validity of
the remaining provisions shall not be affected.  In place of the invalid
provision and to fill in an omission an appropriate provision shall be effective
which, to the extent legally possible, most closely reflects the intention of
the contractual parties if they had considered this point.  If a provision is
invalid due to a measurement of duty of time (deadline or date), it shall be
replaced with a provision containing the nearest measurement allowed by law.

 

5

--------------------------------------------------------------------------------


 

14.           Designation as Incentive Stock Option.  This Option is intended to
qualify, to the maximum extent possible, for special federal income tax
treatment pursuant to Sections 421 and 422 of the Internal Revenue Code of 1986,
as now in existence or subsequently amended (the “Code”), or pursuant to a
successor provision of the Code. Currently, Section 422 of the Code permits an
Incentive Stock Option to be issued to the extent that the aggregate Fair Market
Value (determined as of the time the Incentive Stock Option is granted) of the
Stock with respect to which such Incentive Stock Option is first exercisable by
Optionee during any calendar year is not greater than $100,000. This Option is
within such limits and accordingly is hereby designated as an Incentive Stock
Option. Optionee shall notify the Company of any disposition of shares of stock
issued pursuant to the exercise of this Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
within ten (10) days after such disposition.

 

[End of document]

 

6

--------------------------------------------------------------------------------